Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 20 November 2019. Claims 1-20 remain pending. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim recite “a computer readable storage medium”. The computer readable storage medium defined within the Applicant’s specification in paragraph 0018 embodies signal-bearing media which does not exclude signals. While the specification discusses hardware embodiments to medium (i.e. hard disk, CD-ROM, EPROM, or other storage devices) the specification nor the claim language limits the interpretation of the medium to just hardware/non-signal embodiment instead uses open-ended language. 
Furthermore, in light of the board's decision precedential ruling that a computer-readable storage medium is not statutory subject matter, please look at Ex parte Mewherter, Appeal No. 2012-007692. 
non-transitory computer readable storage medium or non-transitory computer readable storage device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodward et al. (Pub No. 2015/0295901).
Referring to the rejection of claim 1, Woodward et al. discloses an apparatus, comprising: (See Woodward et al., para. 73 and Fig. 8, i.e. electronic system, item 800)
a processor; (See Woodward et al., para. 74 and Fig. 8, i.e. processor, item 812)
(See Woodward et al., para. 74 and Fig. 8, i.e. system memory, item 804)
detect a wireless signature emitted from an information handling device at a network-connected device; (See Woodward et al., para. 28-29, i.e. detecting a wireless signature emitted from the primary computing device to the secondary computing device disclosed as a mobile device for dynamically sign into the device)
record wireless signature information for the information handling device based on the wireless signature; (See Woodward et al., para. 23 and 25-27, i.e. wireless signature is recorded and stored in a server disclosed as a data cloud for dynamically sharing the wireless signature)
receive a request to share the wireless signature information with a requesting party; (See Woodward et al., para. 29-31 and 43, i.e. a request is sent for sharing wireless signature with the requesting computing device for dynamically sharing information to establish an authenticated connection)
and share the wireless signature information with the requesting party from the network-connected device in response to determining that the requesting party is an authorized party for receiving the wireless signature information. (See Woodward et al., para. 31-32 and 43, i.e. The connection may be established based on pairing information previously shared between the devices. Identification of the secondary computing device based on the stored wireless signature may occur before or in connection with pairing of the devices)

(See Woodward et al., para. 66-68)
Referring to the rejection of claim 6, Woodward et al. discloses wherein the request includes a query for a specific wireless signature, the wireless signature information being shared with the requesting party in response to wireless signature information being recorded for the specific wireless signature. (See Woodward et al., para. 25 and 46)
Referring to the rejection of claim 7, Woodward et al. discloses wherein the request includes a timeframe such that wireless signature information for one or more wireless signatures that are detected within the timeframe are shared with the requesting party. (See Woodward et al., para. 44 and 68)
Referring to the rejection of claim 8, Woodward et al. discloses wherein the request includes a reason for requesting the wireless signature information, the code further executable by the processor to process the reason and determine whether the reason satisfies a predetermined reason for sharing the wireless signature information. (See Woodward et al., para. 44, 51, and 68)
Referring to the rejection of claim 9, Woodward et al. discloses wherein recorded wireless signature information for each detected wireless signature comprises (See Woodward et al., para. 59)
Referring to the rejection of claim 10, Woodward et al. discloses wherein the wireless signature information comprises one or more of a device identifier for the information handling device emitting the wireless signature, a user identifier for the device, a signal strength of the detected wireless signal, and a location of the detected wireless signal. (See Woodward et al., para. 26-29)
Referring to the rejection of claim 11, Woodward et al. discloses wherein the code is executable by the processor to prompt a user associated with the network-connected device for confirmation to share the wireless signature information. (See Woodward et al., para. 45 and 55)

Referring to the rejection of claim 12, Woodward et al. discloses wherein the code is executable by the processor to notify a user associated with the network-connected device that wireless signature information has been shared with one or more other devices. (See Woodward et al., para. 53-56)
Referring to the rejection of claim 13, Woodward et al. discloses wherein the notification comprises one or more of an indication of the wireless signature information that was shared, an identifier for each device that the wireless signature information was shared with, and a reason for sharing the wireless signature information. (See Woodward et al., para. 26, 37, and 49-50)
Referring to the rejection of claim 14, Woodward et al. discloses a method comprising:
detecting, by a processor, a wireless signature emitted from an information handling device at a network-connected device; (See Woodward et al., para. 28-29, i.e. detecting a wireless signature emitted from the primary computing device to the secondary computing device disclosed as a mobile device for dynamically sign into the device)
recording wireless signature information for the information handling device based on the wireless signature; (See Woodward et al., para. 23 and 25-27, i.e. wireless signature is recorded and stored in a server disclosed as a data cloud for dynamically sharing the wireless signature)
receiving a request to share the wireless signature information with a requesting party; (See Woodward et al., para. 29-31 and 43, i.e. a request is sent for sharing wireless signature with the requesting computing device for dynamically sharing information to establish an authenticated connection)
and sharing the wireless signature information with the requesting party from the network-connected device in response to determining that the requesting party is an authorized party for receiving the wireless signature information. (See Woodward et al., para. 31-32 and 43, i.e. The connection may be established based on pairing information previously shared between the devices. Identification of the secondary computing device based on the stored wireless signature may occur before or in connection with pairing of the devices)

Referring to the rejection of claim 17, Woodward et al. discloses wherein the request includes a query for a specific wireless signature, the wireless signature information being shared with the requesting party in response to wireless signature information being recorded for the specific wireless signature. (See Woodward et al., para. 25 and 46)
Referring to the rejection of claim 18, Woodward et al. discloses further comprising prompting a user associated with the network-connected device for confirmation to share the wireless signature information. (See Woodward et al., para. 45 and 55)
Referring to the rejection of claim 19, Woodward et al. discloses further comprising notifying a user associated with the network-connected device that wireless signature information has been shared with one or more other devices. (See Woodward et al., para. 53-56)
Referring to the rejection of claim 20, Woodward et al. discloses a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to (See Woodward et al., para. 74 and Fig. 8, i.e. computer readable media displayed as ROM, item 810)
detect a wireless signature emitted from an information handling device at a network-connected device; (See Woodward et al., para. 28-29, i.e. detecting a wireless signature emitted from the primary computing device to the secondary computing device disclosed as a mobile device for dynamically sign into the device)
record wireless signature information for the information handling device based on the wireless signature; (See Woodward et al., para. 23 and 25-27, i.e. wireless signature is recorded and stored in a server disclosed as a data cloud for dynamically sharing the wireless signature)
receive a request to share the wireless signature information with a requesting party; (See Woodward et al., para. 29-31 and 43, i.e. a request is sent for sharing wireless signature with the requesting computing device for dynamically sharing information to establish an authenticated connection)
and share the wireless signature information with the requesting party from the network-connected device in response to determining that the requesting party is an authorized party for receiving the wireless signature information. (See Woodward et al., para. 31-32 and 43, i.e. The connection may be established based on pairing information previously shared between the devices. Identification of the secondary computing device based on the stored wireless signature may occur before or in connection with pairing of the devices)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (Pub No. 2015/0295901) in view of Thoresen et al. (Pub No. 2019/0182627).
Woodward et al. discloses the invention as described above, however, Woodward fail to explicitly disclose detect illegal activity within a predetermined proximity of the network-connected device; and automatically share wireless signature information for one or more wireless signatures that are detected within a timeframe of the detected criminal activity with a first responder system. 
Thoresen et al. discloses a method and system for detection, tracking and authentication of wireless devices relating to security systems and Internet of Things (IoT) networking. 
(See Thoresen et al., para. 41, 169 and 185)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was to combine Woodward et al.’s method and system for providing an indication that the computing device accepts dynamic user registration of user accounts over a wireless connection modified with Thoresen et al.’s method and system for detection, tracking and authentication of wireless devices relating to security systems and Internet of Things (IoT) networking. 
Motivation for such an implementation would enable a wireless device to use a tracking system to determine locations of target devices relative to the wireless device capturing and identifying network activity. (See Thoresen et al., Abstract)

Referring to the rejection of claim 3, (Woodward et al. modified by Thoresen et al.)  discloses wherein the illegal activity is detected based on information received at a first security system from one or more second security systems communicatively coupled to the first security system over a data network. (See Thoresen et al., para. 43 and 185)
The rationale for combining Woodward et al. in view of Thoresen et al. is the same as claim 2.
(See Thoresen et al., para. 43 and 186)
The rationale for combining Woodward et al. in view of Thoresen et al. is the same as claim 2.
Referring to the rejection of claim 15, (Woodward et al. modified by Thoresen et al.) discloses further comprising: detecting illegal activity within a predetermined proximity of the network-connected device; and automatically sharing wireless signature information for one or more wireless signatures that are detected within a timeframe of the detected criminal activity with a first responder system. (See Thoresen et al., para. 41, 169 and 185)
The rationale for combining Woodward et al. in view of Thoresen et al. is the same as claim 2.
Referring to the rejection of claim 16, (Woodward et al. modified by Thoresen et al.) discloses further comprising sharing wireless signature information with one or more neighboring devices for one or more wireless signatures that are unknown to the sender and the one or more neighboring devices. (See Thoresen et al., para. 43 and 186)
The rationale for combining Woodward et al. in view of Thoresen et al. is the same as claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        July 17, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436